Citation Nr: 1133527	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee.


THE ISSUE

Entitlement to service connection for a sinus disorder, to include chronic sinusitis and chronic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The Veteran initially requested a Central Office Hearing, which was scheduled for May 7, 2009.  However, prior to the scheduled hearing date, the Veteran submitted a written statement withdrawing the hearing request.  38 U.S.C.A. § 20.704(d) (2010). 

The Board notes that the RO characterized the issue on appeal as a claim of service connection for sinusitis.  However, a review of the record reflects that the Veteran has been diagnosed with another sinus condition, specifically chronic rhinitis.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in light of the Veteran's assertions, the Board will consider whether service connection is warranted for any current sinus disorder.  For this reason, the Board finds that the Veteran's sinusitis is more appropriately framed as the broader issue indicated on the title page of this decision, rather than as a specific condition.

This matter was previously remanded by the Board for further development in January 2011.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

When the Board remanded this case in June 2010, it directed the RO/AMC to schedule the Veteran for a VA examination to obtain an opinion regarding the nature, extent, onset, and etiology of the Veteran's sinusitis.  Additionally, the examiner was to opine as to whether the Veteran's sinus condition preexisted service, and if so, whether it was permanently aggravated, beyond natural progression, during his time in-service.  This opinion was to be supported by a complete and thorough rationale.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2011 to assess his sinus condition.  The VA examiner noted the history of the Veteran's sinus condition.  Additionally, the Veteran reported a constant clear drainage down the back of his throat.  After examining the Veteran, the examiner diagnosed the Veteran with chronic rhinitis.  Furthermore, the examiner noted that there was no evidence of any chronic sinusitis noted on x-rays done in 2009 or 2011.  The examiner noted that the Veteran had a preexisting condition of a recurrent sinus disease prior to entering service, and stated that he felt like it was certainly less than 50 percent likely that the Veteran's present condition of chronic rhinitis was related to any service problem.  However, the examiner failed to address whether the Veteran's preexisting sinus disease was aggravated, permanently worsened beyond the normal progress of the disease, during any period of active service.  See Stegall; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In view of the foregoing, the Board finds that a new examination is necessary in order to clarify whether the Veteran's sinus condition preexisted service, and if so, whether it was permanently aggravated during his time in-service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed sinus disorder, to include sinusitis and rhinitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The VA examiner should indicate whether there is clear and unmistakable evidence that the Veteran's diagnosed sinus disorder, to include sinusitis AND/OR rhinitis preexisted service.  

If clear and unmistakable evidence exists that the Veteran had a sinus disorder, to include sinusitis AND/OR rhinitis, prior to entering service, the examiner should opine whether it is at least as likely as not that any preexisting sinus disorder was permanently aggravated (increased in severity) during service, and if so, whether such worsening constituted either the natural progression of the disorder, OR whether such worsening constituted chronic aggravation due to service.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Additionally, the examiner should state whether it is at least as likely as not that any current sinus disorder, to include sinusitis AND/OR rhinitis, had its onset during active service or is related to any in-service event, disease, or injury.

Specifically, the VA examiner should address the Veteran's service treatment records, VA outpatient treatment records, September 2009 and April 2011 VA examination reports, and any other relevant information. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


